Per curiam.
There can be no public sale without bidders or bystanders. If there was one bidder, and he not the execution creditor or the controller of the sale, it might make a case of difficulty, because, if the officer gota single bid, the property might be fairly struck down at its value, but not at a bid greatly below its value; but the *92officer ought not to offer the property before an attendance so thin. It would plainly be his duty to adjourn the bidding to another time; and if he did not, the inference of collusion with the bidder would be so strong that the least spark of evidence of it would invalidate the sale. But the case is infinitely worse when the execution creditor is both buyer and seller. The presumption of collusion is then irresistible and .conclusive. We do not say he may not send his bid to the place by the officer ; but had he actually attended and bid, without competition, the legal effect would have been the same. Policy requires that such transactions be strictly guarded.
Judgment affirmed.